DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 13 and 19 are independent claims. Claims 2-12, 14-18, 20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 02-28-2022.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 16/680,378 and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of November 11, 2019 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.
However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application which benefit is sought. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed applications, Application No. 16/680,378 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this instant application. 
In particular, the priority applications cited above do disclose the invention where the system 3008 may “selectively uncouple the capacitors 306 from the SRAM 310”. 
 But, independent claims 1, 13, 18 are directed to the concept where the capacitor may selectively uncouple volatile portions only from SRAM 310. Stated differently, the specification fails to discloses where volatile memory portions within the SRAM 310 may be individually uncoupled from capacitors while other non-volatile memories are not. Therefore, claims 1-20 of the instant application are not entitled to the benefit of the filing date of the priority applications cited above, which means claims 1-20 are only entitled to the benefit of the filing date of February 28, 2022.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As per claims 1-20 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,262,830 (hereinafter Patent No. ‘830). Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
As per claims 1, 13, 19, Patent No. ‘830 discloses a method, comprising: 
detecting, by a storage system on a computing node, a power loss event, wherein the storage system includes a first volatile portion, a second volatile portion, a non- volatile portion, and a capacitor coupled to the first volatile portion, the second volatile portion, and the non-volatile portion of the storage system; (detecting a power loss event for a computing node of a cloud computing system, the computing node including a host system and a storage system configured to host a compute platform for one or more users of the cloud computing system, wherein the storage system includes a volatile portion including at least a portion of user data, user metadata, and system metadata, a non-volatile portion, and one or more capacitors coupled to the volatile portion and the non-volatile portion of the storage system; claim 1) 
identifying a power handling configuration including instructions for responding to a power loss event, wherein the power handling configuration includes an identification of a subset of data on the first volatile portion of the storage system to prioritize for storage on the non-volatile portion of the storage system; and ( identifying a power handling configuration including instructions for responding to one or more power loss events, wherein the power handling configuration includes an identification of a first subset of data including the system metadata on the volatile portion of the storage system to prioritize for storage on the non-volatile portion of the storage system over a second subset of data including the at least a portion of user data and the user metadata; claim 1) 
in response to the detected power loss event and in accordance with the identified subset of data from the power handling configuration, selectively uncoupling the capacitor from the second volatile portion of the storage system and storing data from the first volatile portion of the storage system to the non-volatile portion of the storage system.  (in response to the detected power loss event and in accordance with the identified first subset of data from the power handling configuration, selectively storing the first subset of data from the volatile portion of the storage system to the non-volatile portion of the storage system; claim 1) 
 As per claim 2, Patent No. ‘830 discloses wherein the first volatile portion includes a dynamic random-access memory (DRAM) component, and wherein the second volatile portion includes a static random-access memory (SRAM) component. (claim 9) 
As per claim 3, Patent No. ‘830 discloses wherein the storage system includes a solid-state drive (SSD) system. (claim 9)
As per claim 4, Patent No. ‘830 discloses wherein the first volatile portion includes user metadata and system metadata, and wherein the second volatile portion includes user data.  (user metadata, and system metadata; claim 1) 
As per claim 5, Patent No. ‘830 discloses wherein the power handling configuration includes an identification of the system metadata on the first volatile portion to prioritize over additional data or metadata stored on the first volatile portion and the second volatile portion.  (claim 1) 
As per claim 6, Patent No. ‘830 discloses wherein the capacitor has a capacitance corresponding to a size of the identified subset of data.  (claim 3) 
As per claim 7, Patent No. ‘830 discloses further comprising: determining that a charge of the capacitor is above a threshold charge; and based on the charge being above the threshold charge, selectively storing the additional data associated with the user from the second volatile portion of the storage system to the non-volatile portion of the storage system.(claim 5)
As per claim 8, Patent No. ‘830 discloses wherein the power loss event is an unplanned power loss event, and wherein storing the data to the non-volatile portion of the storage system includes flushing the subset of data from the first volatile portion of the storage to the non-volatile portion of the storage system prior to the capacitor discharging. (claim 6)
As per claim 9, Patent No. ‘830 discloses wherein the computing node includes a host system and a storage system configured to host a compute platform for users of a cloud computing system. (claim 1) 
As per claim 10, Patent No. ‘830 discloses wherein the compute platform comprises a virtual machine (VM) hosted on the computing node, the method further comprising detecting the power loss event based on a user of the VM being evicted from the node or the VM being removed from the computing node. (claim 2) 
As per claim 11, Patent No. ‘830 discloses wherein the host system and the storage system are configured to host the compute platform for a plurality of users of the cloud computing system, and wherein the power handling configuration further includes an identification of a user from the plurality of users to prioritize in selectively storing additional data from the second volatile portion of the storage system to the non-volatile portion of the storage system. (claim 4) 
As per claim 12, Patent No. ‘830 discloses further comprising recovering a state of the computing node, the state of the computing node including a previous state of the computing node prior to detecting the power loss event, where recovering the state of the computing node comprises accessing user data from a long-term storage backup service provided by another computing node of the cloud computing system. (claim 8)
As per dependent claims 14-19, 20 recite similar features to those recited in claims 1-2, and therefore, dependent claims 14-19, 20  are rejected for reasons similar to those discussed above.
		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0034130 (hereinafter Guim Bernat) in view of U.S. Publication No. 2018/0181323 (hereinafter Li) and further view of U.S. Publication No. 2021/00365540 (hereinafter Suljic). 

		As per claims 1, 13, 119, Guim Bernat discloses a method, comprising: 
		detecting, by a storage system on a computing node, a power loss event, wherein the storage system includes volatile [memory] , a second volatile [memory], a non-volatile [memory], (Guim Bernat discloses the concept where “ Power supply loss can be detected” ¶ [0040]. The compute node 460 according to Fig. 4c, illustrates at least one or more volatile memories, which are referenced as storage 492 and caches within resources 470-0 to 470-N. Moreover, said compute node also includes non-volatile memories referenced as “persistent memories 494”)
		identifying a power handling configuration including instructions for responding to a power loss event, wherein the power handling configuration includes an identification of a subset of data on the first volatile portion of the storage system to prioritize for storage on the non-volatile portion of the storage system; and (¶ [0032] states that “when a power supply outage occurs, priority based battery manager 402 can allocate battery power to backing-up (flushing) data used by specific applications or resources.  
When a power supply outage occurs, priority based battery manager 402 can allocate battery power to backing-up (flushing) specific applications states and contexts so that the applications can resume operation after the power is restored.  Priority based battery manager 402 can allocate a battery power budget to selected resources to persist their status table that indicates what data was backed up”. If not enough battery power is available for all selected resources, then battery manager can allocate resource to at least persistently store status tables of highest priority resources. Similarly, ¶ [0041, Fig. 5B, Fig. 6A] also discloses the claimed concept by stating that “data that is associated with higher priority applications or for lower latency completion 
requirements can be regarded as higher priority”………..”Higher priority data can be backed-up”…where the  “backing up” may be done in “persistent memory”. Therefore, to a PHOSITA this means that Guim Bernat discloses the concept of selectively backing up “higher priority data” to persistent memory from a volatile memory because of a power loss, in which, the disclosed “high priority data” is interpreted as the claimed “subset of data”. 
		in response to the detected power loss event and in accordance with the identified subset of data from the power handling configuration, storing data from the first volatile portion of the storage system to the non-volatile portion of the storage system. (¶ [0032] states that “when a power supply outage occurs, priority based battery manager 402 can allocate battery power to backing-up (flushing) data used by specific applications or resources.  When a power supply outage occurs, priority based battery manager 402 can allocate battery power to backing-up (flushing) specific applications states and contexts so that the applications can resume operation after the power is restored.  Priority based battery manager 402 can allocate a battery power budget to selected resources to persist their status table that indicates what data was backed up”. If not enough battery power is available for all selected resources, then battery manager can allocate resource to at least persistently store status tables of highest priority resources. Similarly, ¶ [0041, Fig. 5B] also discloses the claimed concept by stating that “data that is associated with higher priority applications or for lower latency completion requirements can be regarded as higher priority”.  Furthermore, “Higher priority data can be backed-up”…where the  “backing up” may be done in “persistent memory”. Therefore, to a PHOSITA this means that Guim Bernat discloses the concept of selectively backing up “higher priority data” to persistent memory from a volatile memory because of a power loss, in which, the disclosed “high priority data” is interpreted as the claimed “subset of data”.)
		Guim Bernat does not distinctly discloses the following:
		a first volatile portion, a second volatile portion , a non-volatile portion;
		a capacitor coupled to the first volatile portion, the second volatile portion, and the non-volatile portion of the storage system;
		However, Li discloses the following:
		a first volatile portion, a second volatile portion , a non-volatile portion; (Fig. 3 illustrates volatile memory 318 “may comprise the context and the context metadata”, therefore, two volatile portions. Moreover, Li further discloses non-volatile memory 306)
		a capacitor coupled to the first volatile portion, the second volatile portion, and the non-volatile portion of the storage system;  (¶ [002] states that “In the event of a power failure in the SSD, a backup energy reservoir, such as a capacitor, may allow the SSD to save volatile state information of the SSD by storing the volatile state information persistently in the non-volatile memory of the SSD, prior to the complete shutdown of the SSD”.) 
		It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guim Bernat and Li because all references are in the same field of endeavor. Li’s teaching of using a capacitor as back-up power for a storage device would enhance Cota-Robles system because they are essentially maintenance free and their ability to charge very quickly and hold charge for long periods of time, thus enhancing the operation of the compute system.
		Guim Bernat as modified does not distinctly discloses selectively uncoupling the capacitor from the second volatile portion of the storage system. 
		However, Suljic discloses selectively uncoupling the capacitor from the second volatile portion of the storage system. (¶ [0010] states that “directed to a power backup architecture that uses one or more capacitors as a backup power source, which may be used by or part of a memory sub-system. A memory sub-system can be a storage device, a memory module, or a hybrid of a storage device and memory module.” and ¶ [0017] states that “The memory sub-system 110 can include media, such as one or more volatile memory devices” . Therefore, to a person having ordinary skill in the computer arts the teaching mean that the system uses capacitors to provided back up power for part of the memory subsystem. That memory may be volatile type memory. )
 
		It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guim Bernat as modified and Suljic because all references are in the same field of endeavor. Suljic’s teaching of using a capacitors as back-up power for powering parts of volatile storage device would enhance Guim Bernat as modified system because it allows the system to conserve limited power from the capacitors, thus improving back up operation during main power fails. 
	

		
		As per claims 2, 14, 20 Guim Bernat as modified discloses wherein the first volatile portion includes a dynamic random-access memory (DRAM) component, and wherein the second volatile portion includes a static random-access memory (SRAM) component.  (Li; SRAM & DRAM; ¶ [0046] )  (Suljic; ¶ [0077]) 
		As per claims 3, Guim Bernat as modified discloses wherein the storage system includes a solid-state drive (SSD) system.  (Suljic: solid-state drive (SSD); ¶ [0018]), (Li ¶ [0046]) 
		As per claims 4, Guim Bernat as modified discloses wherein the first volatile portion includes user metadata (Suljic discloses “a memory sub-system can provide a user with access (e.g., read-only or read-write access) to data stored on the memory sub-system regardless of the health of one or more capacitors providing backup power for the memory sub-system” ¶ [0014] and Li discloses “context metadata 316” illustrated by Fig. 3) and system metadata, (Suljic discloses “the power backup architecture can ensure that data in-flight or stored on non-persistent memory is stored to persistent memory of the memory component/memory sub-system in the event primary power failure/loss” ¶ [0011] and  Li discloses “context metadata 316” illustrated by Fig. 3) and wherein the second volatile portion includes user data. (Suljic: “a memory sub-system can provide a user with access (e.g., read-only or read-write access) to data stored on the memory sub-system regardless of the health of one or more capacitors providing backup power for the memory sub-system” ¶ [0014]. )
		As per claims 5, Guim Bernat as modified discloses wherein the power handling configuration includes an identification of the system metadata on the first volatile portion to prioritize over additional data or metadata stored on the first volatile portion and the second volatile portion.  (Suljic discloses “the power backup architecture can ensure that data in-flight or stored on non-persistent memory is stored to persistent memory of the memory component/memory sub-system in the event primary power failure/loss” ¶ [0011] and  Li discloses “context metadata 316” illustrated by Fig. 3) and wherein the second volatile portion includes user data. (Suljic: “a memory sub-system can provide a user with access (e.g., read-only or read-write access) to data stored on the memory sub-system regardless of the health of one or more capacitors providing backup power for the memory sub-system” ¶ [0014]. ) (Guim Bernat (¶ [0032] states that “when a power supply outage occurs, priority based battery manager 402 can allocate battery power to backing-up (flushing) data used by specific applications or resources.  When a power supply outage occurs, priority based battery manager 402 can allocate battery power to backing-up (flushing) specific applications states and contexts so that the applications can resume operation after the power is restored.  Priority based battery manager 402 can allocate a battery power budget to selected resources to persist their status table that indicates what data was backed up”. If not enough battery power is available for all selected resources, then battery manager can allocate resource to at least persistently store status tables of highest priority resources. Similarly, ¶ [0041, Fig. 5B, Fig. 6A] also discloses the claimed concept by stating that “data that is associated with higher priority applications or for lower latency completion 
requirements can be regarded as higher priority”………..”Higher priority data can be backed-up”…where the  “backing up” may be done in “persistent memory”. Therefore, to a PHOSITA this means that Guim Bernat discloses the concept of selectively backing up “higher priority data” to persistent memory from a volatile memory because of a power loss, in which, the disclosed “high priority data” is interpreted as the claimed “subset of data”.
		As per claims 9, Guim Bernat as modified discloses wherein the computing node includes a host system and a storage system configured to host a compute platform for users of a cloud computing system.  (¶ [0075] of Suljic states “a cloud computing infrastructure or environment.’) 
		As per claims 15, Guim Bernat as modified discloses wherein the metadata on the second volatile portion includes system metadata and user metadata, and wherein the second volatile portion is configured to selectively flush the system metadata to the non-volatile portion in response to the detected power loss event. (Li discloses “The context metadata 316 may be maintained in a volatile memory 318 of the memory device 302, while the memory device 302 is operational, and may be moved or copied to the non-volatile memory 306” ¶ [0029]” & (Suljic discloses “a memory sub-system can provide a user with access (e.g., read-only or read-write access) to data stored on the memory sub-system regardless of the health of one or more capacitors providing backup power for the memory sub-system” ¶ [0014] and Li discloses “context metadata 316” illustrated by Fig. 3) and system metadata, (Suljic discloses “the power backup architecture can ensure that data in-flight or stored on non-persistent memory is stored to persistent memory of the memory component/memory sub-system in the event primary power failure/loss” ¶ [0011] and  Li discloses “context metadata 316” illustrated by Fig. 3) and wherein the second volatile portion includes user data. (Suljic: “a memory sub-system can provide a user with access (e.g., read-only or read-write access) to data stored on the memory sub-system regardless of the health of one or more capacitors providing backup power for the memory sub-system” ¶ [0014]. )
		As per claims 17, Guim Bernat as modified discloses wherein the capacitor is configured to selectively uncouple from the first volatile portion while continuing to provide a supply voltage to the second volatile portion while flushing the at least a portion of the metadata to the non- volatile portion. (¶ [0010] states that “directed to a power backup architecture that uses one or more capacitors as a backup power source, which may be used by or part of a memory sub-system. A memory sub-system can be a storage device, a memory module, or a hybrid of a storage device and memory module.” and ¶ [0017] states that “The memory sub-system 110 can include media, such as one or more volatile memory devices” . Therefore, to a person having ordinary skill in the computer arts the teaching mean that the system uses capacitors to provided back up power for part of the memory subsystem. That memory may be volatile type memory.)
		As per claims 18, Guim Bernat as modified discloses wherein the at least a portion of user data comprises in-flight data including a portion of user data that has been received from a host system and which has yet to be stored on the non-volatile portion.  (Suljic’s ¶ [0011] states “ when the memory component/memory sub-system loses power from its primary power source; the power backup architecture can ensure that data in-flight” ) 
		Claims 6, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0034130 (hereinafter Guim Bernat) in view of U.S. Publication No. 2018/0181323 (hereinafter Li) and further view of U.S. Publication No. 2021/00365540 (hereinafter Suljic) and further view of U.S. Publication No. 2010/0332863 (hereinafter Johnston) 
		As per claims 6, Guim Bernat as modified does not distinctly disclose wherein the capacitor has a capacitance corresponding to a size of the identified subset of data/

		However, Johnston explicitly discloses wherein the capacitor has a capacitance corresponding to a size of the identified subset of data.  ( ¶  [0026] states that “the power control circuit 110 charges the capacitive storage circuit 120 to a level that is generally sufficient to provide enough charge to power backup functions of the memory 140” 
		It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guim Bernat as modified and Johnston because all references are in the same field of endeavor. Johnston’s teaching of charging the capacitance level to a sufficient amount would enhance Guim Bernat as modified system because it allows the backup operations to successfully be completed. 
	
		As per claims 8, 16 Guim Bernat as modified discloses wherein the power loss event is an unplanned power loss event, and wherein storing the data to the non-volatile portion of the storage system includes flushing the subset of data from the first volatile portion of the storage to the non-volatile portion of the storage system prior to the capacitor discharging.  ( ¶  [0026] states that “the power control circuit 110 charges the capacitive storage circuit 120 to a level that is generally sufficient to provide enough charge to power backup functions of the memory 140”) & (Li discloses “The context metadata 316 may be maintained in a volatile memory 318 of the memory device 302, while the memory device 302 is operational, and may be moved or copied to the non-volatile memory 306” ¶ [0029] “

		Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0034130 (hereinafter Guim Bernat) in view of U.S. Publication No. 2018/0181323 (hereinafter Li) and further view of U.S. Publication No. 2021/00365540 (hereinafter Suljic) and further view of U.S. Publication No. 2017/0242725 (hereinafter Roth) 

		As per claims 10, Guim Bernat as modified discloses detecting the power loss event based on a user. (see rejection of claims 1, 13) 

		Guim Bernat as modified  does not distinctly disclose the compute platform comprises a virtual machine (VM) hosted on the computing node, the method further comprising detecting the power loss event based on a user of the VM being evicted from the node or the VM being removed from the computing node.
		However, Roth explicitly discloses the compute platform comprises a virtual machine (VM) hosted on the computing node, the method further comprising detecting the power loss event based on a user of the VM being evicted from the node or the VM being removed from the computing node. (¶ [0032] states “For example, if one or more virtual machines fail, such as due to a power failure of the physical computing system hosting the one or more virtual machines, the scaling service may be configured to automatically launch replacements for the failed one or more virtual machines. Similarly, if a load on a set of virtual machines exceeds the threshold, the scaling service may launch and add one or more additional virtual machines to the set to balance the load of the set of virtual machines. Conversely, if the load on a set of virtual machines falls below a threshold, the scaling service may de-provision one or more virtual machines in order to ensure that computing resources are not unnecessarily idle. In some examples, “de-provisioning” may refer to the act of removing access to a virtual machine and freeing up resources allocated to the virtual machine. De-provisioning a virtual machine may include stopping the virtual machine from running, making any resources (e.g., memory, processing capacity, etc.) allocated to the virtual machine available to other processes of the device, and removing images, or other files dedicated to the virtual machine, from persistent storage. In order for the virtual machines to be scaled up or down by the scaling service, they may be configured such that primary or mutable may be stored in persistent storage separate from but accessible by the virtual machines.” ) 

		It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Guim Bernat as modified and Roth because all references are in the same field of endeavor. Roth’s teaching of allocating virtual machine to another available resource during a power failure would enhance Guim Bernat as modified system by allowing the user to still interact with the VM without work interruption. 
		


		As per claims 12, Guim Bernat as modified discloses further comprising recovering a state of the computing node, the state of the computing node including a previous state of the computing node prior to detecting the power loss event, where recovering the state of the computing node comprises accessing user data from a long-term storage backup service provided by another computing node of the cloud computing system. (Roth: (¶ [0032] states “For example, if one or more virtual machines fail, such as due to a power failure of the physical computing system hosting the one or more virtual machines, the scaling service may be configured to automatically launch replacements for the failed one or more virtual machines. Similarly, if a load on a set of virtual machines exceeds the threshold, the scaling service may launch and add one or more additional virtual machines to the set to balance the load of the set of virtual machines. Conversely, if the load on a set of virtual machines falls below a threshold, the scaling service may de-provision one or more virtual machines in order to ensure that computing resources are not unnecessarily idle. In some examples, “de-provisioning” may refer to the act of removing access to a virtual machine and freeing up resources allocated to the virtual machine. De-provisioning a virtual machine may include stopping the virtual machine from running, making any resources (e.g., memory, processing capacity, etc.) allocated to the virtual machine available to other processes of the device, and removing images, or other files dedicated to the virtual machine, from persistent storage. In order for the virtual machines to be scaled up or down by the scaling service, they may be configured such that primary or mutable may be stored in persistent storage separate from but accessible by the virtual machines.” )


Allowable Subject Matter
Claims 7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 20200258593A1which discloses the invention directed to an example where “a memory die may include multiple on-die decoupling capacitors located throughout the die and connected between the power supply rails, such as between VDD and VSS power supplies. Each decoupling capacitor may be charged to an initial voltage based on being connected between the power rails and may, under certain circumstances, provide additional voltage to the memory die for brief periods of time such as periods of high demand. During such periods, the decoupling capacitors may discharge some or all of their stored charge onto conductive lines of the memory die when the voltage of the conductive lines drops below a threshold. Such decoupling capacitors may therefore function as auxiliary power supplies for the memory die during such brief periods of high demand, and may, due to their frequency-dependent capacitance, contribute to the complexity of simulating the electrical response of the memory die and performing on-die power analytics and management. ¶ [0016]  


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per claim 13, Suljic discloses “user data “and “portion of user data” by stating “a memory sub-system can provide a user with access (e.g., read-only or read-write access) to data stored on the memory sub-system regardless of the health of one or more capacitors providing backup power for the memory sub-system” ¶ [0014]. 
        Regarding the claimed “metadata” Li discloses “context metadata 316” illustrated by Fig. 3
        Regarding the claimed “flush at least portion of the metadata”, Li discloses “The context metadata 316 may be maintained in a volatile memory 318 of the memory device 302, while the memory device 302 is operational, and may be moved or copied to the non-volatile memory 306” ¶ [0029]